Citation Nr: 0933501	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Hypertension was not present in service, or shown to a 
compensable degree within one year after service discharge; 
nor is hypertension presently diagnosed.

3.  Residuals of a stroke are not shown in service, nor was a 
brain hemorrhage/thrombosis shown within one year following 
service discharge; nor is it causally or etiologically 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service; nor may service incurrence be presumed; not 
is it proximately due to or the result of service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Residuals of a stroke were not incurred in or aggravated 
by military service; nor may service incurrence of a brain 
hemorrhage/thrombosis be presumed; not is it proximately due 
to or the result of service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in July 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Veteran was provided with such notice in a letter 
dated in May 2008. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, and VA and private treatment 
records have been obtained and associated with his claims 
file.  In May 2008 correspondence, the Veteran was requested 
by the RO to provide additional information regarding his 
treatment for a stroke in 1998.  An authorization for release 
of information was provided to him with the request that he 
sign and return it to the RO in order for the RO to obtain 
the records.  He did not respond.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).

Attempts to obtain the Veteran's Social Security 
Administration (SSA) disability records were not successful.  
In February 2008, SSA informed VA that the medical records 
regarding the Veteran's claim had been destroyed.

VA need not conduct an examination with respect to the claims 
for service connection for hypertension or a stroke, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
has diagnosed hypertension or that his stroke residuals are 
in any way related to service or to service-connected 
disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim. 
Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension, brain hemorrhage or brain 
thrombosis, although not otherwise established as incurred in 
or aggravated by service, are manifested to a compensable 
degree within one year following the requisite service.  
38 C.F.R. §§ 3.307, 3.309 (2006)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

Service treatment records, including the Veteran's May 1967 
pre-induction physical examination report, and his June 1969 
separation physical examination report, are silent for 
findings of hypertension or signs or a diagnosis of a stroke.  
In fact, his blood pressure on his pre-induction physical 
examination report was 118/68, and on his June 1969 
separation physical examination report, the blood pressure 
reading was 122/80.

The Veteran's claim for service connection for hypertension 
and a stroke were received in July 2005.  

Private treatment notes from the Neurology Specialists Inc. 
dated August 1998 show that the Veteran suffered from a 
stroke in August 1998.  In pursuing this lead, the RO, in May 
2008, requested the Veteran to sign a release authorizing VA 
to obtain records regarding this event.  The Veteran did not 
respond.

A February 2001 VA medical center (VAMC) emergency room note, 
dated February 2001 recorded the Veteran's blood pressure as 
140/84.  In a June 2007 VA physician's clinic note, the 
Veteran's blood pressure was recorded as 140/92.  It was 
noted that he had an elevated blood pressure reading without 
a diagnosis of hypertension.  There are no other medical 
records in the file to confirm that the Veteran presently has 
hypertension.

In a January 2007 statement, the Veteran indicated that he 
had no further evidence to submit.

In a February 2008 statement, the SSA informed VA that the 
Veteran's medical records had been destroyed.

An April 2008 VA Mental Health clinic note discussing the 
Veteran's competency to handle his funds, the social worker 
noted that the Veteran appeared to have a cognitive 
disability which "may be related to the cva and or the head 
injury in Vietnam."  

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for 
hypertension and a stroke are not warranted because there is 
no connection between the Veteran's either disorder and any 
event, injury, or disease during active military service.  At 
present, the Veteran has been noted to have an elevated blood 
pressure reading, but there is no diagnosis of hypertension 
found in the records.  At no time has it been shown that he 
has hypertension.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  On this basis, 
service connection for hypertension is denied.

Concerning the claim for service connection for a stroke 
(brain hemorrhage/thrombosis), the Veteran has not been 
cooperative with VA's attempts to secure additional 
information regarding this event, and VA attempts to obtain 
SSA medical records have been unsuccessful.  Therefore, the 
Board will proceed to make a determination based on the 
evidence of record.  

Service treatment records are silent for any evidence of a 
stroke.  In August 1998, the Veteran suffered a stroke.  In 
April 2008, a VA social worker noted that the Veteran had 
cognitive problems possibly related to the stroke; however, 
he did not relate the stroke to an event in service or to 
service-connected disabilities. 

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, none of the competent evidence of record 
provides a link between the Veteran's stroke and his active 
service.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted on a direct 
basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Likewise, there is no evidence that signs or symptoms of a 
stroke were noted within one year following service 
separation, thereby eliminating service connection on a 
presumptive basis.  Finally, it has been alleged that the 
stroke is secondary to the service connected PTSD.  However, 
aside from the contentions of the Veteran and his 
representative, there is no evidence that such is the case.  
The April 2008 statement of the VA social worker did not 
implicate PTSD as a factor in the stroke, but only mentioned 
the stroke as possibly affecting the Veteran's cognitive 
abilities.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  To conclude, service connection for a 
stroke is not merited.


ORDER

1.  Entitlement to service connection for residuals of a 
stroke is denied.

2.  Entitlement to service connection for hypertension is 
denied.




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


